DETAILED ACTION
	The Information Disclosure Statement filed on January 14, 2022 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane (WO 2010/040266) in view of Widiger et al (US 3,774,547).
Lane discloses a rail vehicle comprised of a chassis 34; at least two carry rollers 508 connected to the chassis 34 and adapted for engaging on an upper rail side of a rail 3 and for moving the rail vehicle along the rail. The center of gravity Cm1 of the rail vehicle 34 is vertically below the upper rail side, as shown in figure 1. A support roller 510 is connected to the chassis and adapted for rolling against a lateral rail side 6b of the rail to laterally displace the center of gravity of the rail vehicle with respect to the upper rail side. A terminal 513a is connected to a port of a base station for transmitting at least one of electrical power to a power source of the rail vehicle for charging the rail vehicle, as described in paragraph 0049, and data between the base station and a 
Lane discloses the rail vehicle system as described above. However, Lane does not specifically show the system to be utilized with an unmanned rail vehicle that does not transport a driver or passenger. It is well known that there are environments where vehicles may be automated and configured to not carry a driver or operator. Widiger et al discloses an automated vehicle for use in a mining environment to carry only cargo out from the mine shafts. It would have been obvious to one of ordinary skill in the art to have applied a vehicle system, like that of Lane, to an industrial mining vehicle, like that of Widiger et al, with the expected result of providing an efficient and adequate system to safely operate the automated vehicle in the industrial setting. 
Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 16, 2022